PER CURIAM.
The appellants each claimed they were ministers of religion in registering, but after due appeals were classified as conscientious objectors by their draft boards, and ordered to report for work of national importance under civilian direction. They each declined to do so, and were indicted. They sought on their trials in several ways to controvert the classification given them, and to establish their exemption from the jurisdiction of the draft boards as being in truth ministers of religion. The trial court refused to hear evidence on the subject, holding the action of the boards to be final in the trial of the criminal case. The questions raised are precisely dealt with and adversely determined by the Supreme Court in Nick Falbo v. United States, 64 S.Ct. 346.
The judgment in each case is affirmed.